Exhibit 10.7

SCHLUMBERGER 2008 STOCK INCENTIVE PLAN

Second Amendment

Schlumberger Limited, a Curaçao corporation, having heretofore adopted the
Schlumberger 2008 Stock Incentive Plan (the “Plan”), and having reserved the
right under Section 12 thereof to amend the Plan, does hereby amend Section 3(a)
of the Plan by adding the following sentence to the end thereto, effective as of
June 30, 2013:

“The foregoing notwithstanding, with respect to an employee who has received an
Award and whose employment is transferred directly and without interruption to a
corporation, limited liability company or other entity (a ‘OneSubsea Company’)
pursuant to and in accordance with the terms of that certain Master Formation
Agreement by and among Cameron International Corporation, the Company,
Schlumberger Technology Corporation and Schlumberger B.V., dated as of November
14, 2012, and the related agreements contemplated therein, such employee’s
employment with the Company shall include employment with a OneSubsea Company
for all purposes under the Plan (other than eligibility for new grants), and any
Awards shall not be affected by such employee’s subsequent transfer of
employment directly and without interruption from a OneSubsea Company to the
Company or any of its Subsidiaries, from the Company or any of its Subsidiaries
to a One Subsea Company or between OneSubsea Companies.”

Approved on behalf of Schlumberger Limited by:

Name:    /s/    Alexander C. Juden

Title:      Secretary and General Counsel